                  Exhibit 4




Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 1 of 7
From:              Laura Chapman
To:                "Stephen Anderson"
Cc:                Mary Tom-Hum ; canderson@bradley.com
Subject:           RE: USPTO Proceeding Nos. 91245908 and 91205049
Date:              Tuesday, August 6, 2019 11:40:18 AM
Attachments:       2019-08-01 Letter to Stephen Anderson 4851-7746-4222 v.2.pdf
                   Re USPTO Proceeding Nos. 91245908 and 91205049.msg.msg
Importance:        High



Pursuant to your demand in your emails below and attached, please see attached letter.
Laura L. Chapman I Partner
Practice Group Leader, Intellectual Property
+1 415-774-32151 direct
x 13215 I internal
LChapman@ sheppardmullin.com I Bio



SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
+1 415-434-9100 I main
www.sheppardmullin .com   I Linkedln I Twitter
From: Stephen Anderson
Sent: Wednesday, July 31, 2019 4 :39 PM
To: Laura Chapman
Cc: Mary Tom-Hum ; canderson@bradley.com
Subject: RE: USPTO Proceeding Nos. 91245908 and 91205049
So that we may efficiently and intellingently discuss any issues you may have, please advise us of any
purported grounds and authority you intend to raise related to any alleged Motion to Quash.
Sincerely,

Stephen L. Anderson
Anderson Law
WE PROTECT IMAGINATION®

Offices in Temecula, California --- WEBSITES EVERYWHERE!
email: attorneys@brandXperts com

Anderson Law
41923 Second Street, Suite 201
Temecula, California 92590 U.S.A.
+(951) 296-1700 tel.




®


VISIT OUR VIRTUAL VILLAGE :
http ://www.brandxperts.com/ TRADEMARKS


     Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 2 of 7
http://www.copyrightpros.com/ COPYRIGHTS
http-//www namesavers net/ DOMAIN NAMES
http-//www mybrandsonline com/ REGISTER NOW!
http://www.weprotectimagination.com/ IP SOLUTIONS

     On July 31, 2019 at 4 :16 PM Laura Chapman <LChapman@sheppardmullin.com>
     wrote :

     Counsel:

     When are you available to meet and confer on a motion to quash the subpoena?

     Laura Chapman

     415 217 9899


     From: Stephen Anderson <attorneys@brandxperts.com>
     Sent: Wednesday, July 17, 2019 7:39 PM
     To: Laura Chapman <LChapman@sheppardmullin.com>; Toni Qiu
     <T0iu@sheppardmullin.com>; Mary Tom-Hum <MTom-Hum@sheppardmullin.com>;
     SFTMdocket <sftmdocket@sheppardmullin.com>
     Subject: RE : USPTO Proceeding Nos. 91245908 and 91205049

     Please find attached PROLACTO's Notices of Supplemental Authority filed in the
     aforementioned matters and the Exhibits A and B thereto.

     Sincerely yours,

     Stephen L. Anderson
     Anderson Law
     WE PROTECT IMAGINATION®

     Offices in Temecula, California --- WEBSITES EVERYWHERE!
     email: attorneys@brandXperts com

     Anderson Law
     41923 Second Street, Suite 201
     Temecula, California 92590 U.S.A.
     +(951) 296-1700 tel.




     ®


     VISIT OUR VIRTUAL VILLAGE:
     http· //www brandxperts com/ TRADEMARKS
     http ://www.copyrightpros.com/ COPYRIGHTS

   Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 3 of 7
 http· //www name savers net/ DOMAIN NAMES
 http-//www mybrandsonline com/ REGISTER NOW!
 http-//www weprotectimagination com/ IP SOLUTIONS

 Attention : This message is sent by a law firm and may contain information that is
 privileged or confidential. If you received this transmission in error, please notify the
 sender by reply e-mail and delete the message and any attachments .




Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 4 of 7
Sheppard Mullin                                                    Sheppard, Mullin, Richter & Hampton LLP
                                                                   Four Embarcadero Center, 17'h Floor
                                                                   San Francisco, California 94111-4109
                                                                   415.434.9100 main
                                                                   415.434.3947 fax
                                                                   www.sheppardmullin .com



                                                                   Laura L. Chapman
                                                                   415.774 .3215 direct
                                                                   lchapman@sheppardmullin .com
August 6, 2019
                                                                   File Number: 0100-922896
Via E-Mail: attorneys@brandxperts.com

Stephen L. Anderson, Esq.
Anderson Law
41923 2nd Street #201
Temecula, CA 92590

       Re:   Subpoena Directed to PLM Operations, LLC in
             LA MICHOACANA NATURAL, LLC v. LUIS MAESTRE et al. ,
             U.S. District Court for the Western District of North Carolina,
             3: 17-cv-00727-RJC-DCK.
             Motion to Quash Non-Party Subpoena
Dear Mr. Anderson:

       We are in receipt of your letter dated July 26, 2019.

       Your letter states that:

       "there is probable cause to believe that PLM is now violating the North Carolina
       District Court's Injunctive Orders and, inasmuch as: i) PLM has been (repeatedly)
       served with actual notice of the Injunction; ii) that PLM is now acting in concert
       and participation with the Defendants in the North Carolina action to violate the
       Court Order by displaying, marketing, advertising and selling ice cream and fruit
       ice confections in connection with my clients' trademarks; and iii) that such
       infringing actions are intended to and are causing my clients ' continuing harm."

        As an initial matter, please be advised that my client, PLM Operations, LLC is not acting
in concert with anyone to violate anything. We have investigated your allegations and learned
that freezer bunkers displaying PLM ' s trademark were placed in two separate store locations
owned or operated by Luis Maestre. Those bunkers have been removed and will not be replaced,
and PLM ' s products have been removed from those locations and will not be sold, unless and
until the injunction is dissolved and/or determined not to apply to the sale of PLM products.
PLM did not know that these bunkers were being placed at the time they were installed and/or
that PLM ' s product was being sold to two stores owned or operated by Luis Maestre.

        The injunction should be dissolved, given that your client does not have exclusive rights
to LA MICHOACANA, as you are well aware from having litigated this issue in federal court in
the District of Columbia. See Paleteria La Michoacana, Inc. v. Productos Lacteos Tocumbo S.A.
De C. V. , 69 F. Supp. 3d 175, 222-26 (D.D.C. 2014); Paleteria La Michoacana, Inc. v. Productos



     Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 5 of 7
Sheppard Mullin

August 6, 2019
Page2

Lacteos Tocumbo S.A. De C. V. , 188 F. Supp. 3d 22, 31 (D.D.C. 2016), aff d, 743 F. App'x 457
(D.C. Cir. 2018). To the extent you did not inform the Western District ofNorth Carolina of
this prior litigation, the injunction should be dissolved, and possibly other measures taken.

       I emailed you on July 31 , 2019 asking for a telephonic meet and confer on a motion to
quash the subpoena directed to PLM. You demanded that I send you the grounds for such
motion in writing.

        Federal Rule of Civil Procedure 26 limits discovery to information relevant to parties'
claims and defenses. You have made no showing whatsoever that your client needs information
from PLM to prosecute its claims against Luis Maestre, as it appears your client has prevailed in
LA MICHOACANA NATURAL, LLC v. LUIS MAESTRE d/b/a LA MICHOACANA and/or
LA LINDA MICHOACANA et al. , U.S . District Court for the Western District of North
Carolina, 3: 17-cv-00727-RJC-DCK. Information from PLM is not relevant to any claim or
defense in that action, particularly now that you know PLM had no direct involvement in or
knowledge of the placement of the bunkers and the sale of PLM's product to Mr. Maestre's
stores.

        In addition, Federal Rule of Civil Procedure 45 requires that you "take reasonable steps
to avoid imposing undue burden or expense on a person subject to the subpoena." The broad
scope of the subpoena directed to PLM far exceeds anything related to the case you brought
against Mr. Maestre and is unduly burdensome for PLM and call for proprietary and confidential
trade secrets. See, e.g. , Eshelman v. Puma Biotechnology, Inc. , No . 7:16-CV-18-D, 2017 WL
5919625 , at *8 (E.D.N .C. Nov. 30, 2017) (granting motion to quash subpoena duces tecum,
finding the requests for production "overbroad because they do not limit the documents to the
subject matter relevant to the claims at issue in this case" and such subpoena is "a fishing
expedition."); In re Subpoena of DJO, LLC, 295 F.R.D . 494, 500 (S .D. Cal. 2014) (quashing
employer's subpoena to non-party competitor for its business plans and forecasts because such
information is not relevant to employer's claim that former employees breached non-compete,
non-disclosure, and non-solicitation provisions of the employment agreements and
misappropriated trade secrets). The extraordinary breadth of the subpoena directed toward PLM
and the undue burden and expense it would impose on PLM are particularly inapproporate given
that PLM is not a party to the litigation.

       In sum, your client has no basis for asserting any subpoena against PLM in this case,
much less a subpoena as unjustifiably far-ranging and intrusive as this one. Therefore, please
confirm in writing that the subpoena is being withdrawn.




     Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 6 of 7
Sheppard Mullin

August 6, 2019
Page 3


       If your client is unwilling to withdraw the subpoena, please let me know when we can
meet and confer this week on a motion to quash. My co-counsel, Corby Anderson, and I are
available this afternoon starting at noon Pacific/ 3:00 pm Eastern until 3:00 Pacific / 6:00 p.m.
Eastern, and tomorrow between noon Pacific/ 3:00 p.m. Eastern and 3:30 p.m . pacific/ 6:30 pm
Eastern.

        Please be prepared to address the issues above and explain what harm your client claims
to be suffering as a result of my client's alleged actions .

Sincerely,


~         ~
Laura L. Chapman
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:4851-77 46-4222.2


cc: Corby Anderson, Esq.




      Case 3:17-cv-00727-RJC-DCK Document 90-4 Filed 08/14/19 Page 7 of 7
